Citation Nr: 1409783	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-45 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals, fragment wound to palm of right hand, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony during a hearing before the undersigned at the RO in February 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals arising from the fragment wound to the palm of the right hand are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his right hand disorder is required to allow for further development of the record.  

The Veteran's service-connected right hand disability is currently evaluated as 10 percent disabling.  During his hearing, the Veteran testified that his right hand disability has steadily worsened throughout the years and is considerably worse than it has ever been.  According to the Veteran, he has lost the ability to perform certain physical activities as a result of his right hand disability, and on a scale of one to ten (with one being the least level of pain and ten being the highest) his pain level is at a ten.  See February 2012 Hearing Transcript (T.), pp. 3-8.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his right hand disorder since March 2010, four years.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Also, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran also testified at his hearing that he was last evaluated for neurological problems associated with the right hand disorder eight months prior at the VA Medical Center (VAMC).  See T., p. 13.  However, these records have not yet been obtained and associated with the claims file.  In addition, the Veteran contends that he has continued receiving treatment for musculoskeletal and neurological symptoms associated with the right hand disability at the VA.  See T., pp. 5, 13.  As this matter is being returned for additional development, ongoing medical records should therefore be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received his right hand disability from the VAMC in Nashville, Tennessee from February 2010 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected residuals of the fragment wound to palm of the right hand.  The claims folder, all records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies must be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's right hand disability, to include the right hand digits.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right hand disability, to include any digits of the right hand.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use of the right hand.  Also, the examiner should identify the presence of any ankylosis involving the right hand digits.  Additionally, the examiner should identify any neurological pathology related to the service-connected right hand disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

Finally, the examiner should specifically comment on the impact of the Veteran's residuals of the fragment wound to the palm of the right hand on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment. 

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


